Hon. M. H. Barton
County Attorney
Rusk County
Henderson, Texas
                      Opinion No. O-7240
                      Re: Is a county chamber of
                           commerce exempt from the
                           payment of franchise tax?
Dear Sir:
          You request the opinion of this department upon
the question presented in your letter of May 21, from which
for the basic facts upon which our opinion is predicated we
quote as follows:
          "I would appreciate an opinion on the follow-
     ing question.
          "A Chamber of Commerce organized for the
     exclusive benefit of a particular city or town
     is exempt from Franchise Tax as shown by Article
     7094, R.C.S., 1925.
          "The Rusk County Chamber of Commerce is
     organized for the particular benefits of the
     entire county of Rusk, which is a subdivision
     of the State of Texas, the same as a city or
     town is a subdivision of the State of Texas.
     Will you kindly give me your opinion as to why
     a county Chamber of Commerce is not exempt, it
     being a subdivision of the State of Texas the same
     as a city or town."
          We think it must be conceded   that if the Rusk County
Chamber of Commerce is exempt from the   payment of franchise
taxes assessed against corporations by   virtue of Article 7084,
V,R.C.S., it must be by the provisions   of Art. 7094, V.R.C.S.,
which we quote In full as follows:
               "The franchise tax imposed by this
     chapter shall not apply to any insurance com-
     paw, surety, guaranty or fidelity company,
Hon. M. H. Barton, page 2



    or any transportation company, or any sleep-
    ing, palace car and dining car company which
    is now required to pay ,an annual tax measured
    by their gross receiptd, or to corporations '
    having no capital stock and organized for the
    exclusive purpose of promoting the public
    interest of any city or town, or to corporations
    organized for the purpose of religious worship,
    or for providing places of burial not for pri-
    vate profit, or corporations organized for the
    purpose of holding agricultural fairs and en-
    couraging agricultural pursuits, or for strictly
    educational purposes, or for purely public chari-
    ty."
          By careful reading of Art. 7094, supra, we think it
must be further conceded that if it affords an exemption from
the payment of franchise taxes as imposed generally by Art.
7084 upon corporations, it must be by virtue of that portion
of said article which provides: "Corporations having no capital
stock and organized for the exclusive purpose of promoting
the public interest of any city or town."    Does the Rusk County
Chamber of Commerce fall within this exemption? We are of the
opinion that it does not. We interpret this language to mean
that the organization must be for the exclusive purpose of
promoting the public interest ,of a particular city or town,
and not one designed, as &bviously the Rusk County Chamber of
Commerce is, to promote the public interest of the county as a
whole. We do not feel justified to accord by construction
an intention not clearly expressed by the Legislature or by
reasonable implication follows from the language used. To
render the exemption expressed in Art. 7094, supra, applicable
to the Rusk County Chamber of Commerce, we would have to add
"county" after "city or town" in the above quoted portion of
the statute. We cannot extend the exemption by adding what
the Legislature has omitted.
          In the case of McCallum, Secretary of State, v.
Associated Retail Credit Men of Austin, 41 S.W.(2d) 45, Judge
Critz of the Commission of Appeals said:
          "The rule is that where a tax is levied by a
     general law and one claims an exemption therefrom
     by reason of some exemption statute, he must bring
     himselP clearly within the exemption. In other
     words, an intention on the part of the Legislature
     to grant an exemption from the taxing power will
     never be implied from language that will admit of
     any other reasonable construction. Such an in-
     tention must be expressed in clear and unambiguous
Hon. M. H. Barton, page 3



     terms, or must appear by necessary implication
     from the language used. Cooley on Taxation, vol.
     2, par.672 and notes; Morris v. Lone Star Chap.
     No. 6, Royal Arch ,Masons,68 Tex. 698."
          We think that had it been the intention of the
Legislature to apply this exemption to counties as well as
cities and towns, it would have expressly mentioned "counties',
and this it does not do. We believe that it was the intention
of the Legislature to apply this exemption to chambers of com-
merce organized for the exclusive purpose of promoting the
public interest of a particular city or town, which would ex-
clude its application to a county, and you are accordingly
so advised.
                                     Yours very truly
                                ATTORNEYGENERAL   OF TEXAS



                                BY         L. P. Lollar
                                              Assistant
LPL:AMM:BT
Approved May 31, 1946
Carlos Ashley
First Assistant
Attorney General
Approved Opinion Committee
By BWB, Chairman